Exhibit 99.2 JOINT FILING AGREEMENT In accordance with Rule 13d-1(k)(1)(iii) under the Securities Exchange Act of 1934, as amended, the persons named below agree to the joint filing on behalf of each of them of Amendment No. 3 to the Schedule 13D originally filed on January 22, 2008 (including additional amendments thereto) with respect to the Common Stock of Circuit City Stores, Inc.This Joint Filing Agreement shall be filed as an Exhibit to such Statement. Dated: May 9, 2008 WATTLES CAPITAL MANAGEMENT, LLC By: /s/ Mark J. Wattles Name: Mark J. Wattles Title: President HKW TRUST By: /s/ Mark J. Wattles Name: Mark J. Wattles Title: Trustee /s/ Mark J. Wattles Mark J. Wattles
